 Case 4:19-cv-00753-ALM-CAN Document 25 Filed 11/10/20 Page 1 of 1 PageID #: 70




                              United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  CHARLES A SHELTON                                §
                                                   §    Civil Action No. 4:19-CV-753
  v.                                               §    (Judge Mazzant/Judge Nowak)
                                                   §
  UNITED STATES OF AMERICA                         §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On October 6, 2020, the report of the Magistrate Judge (Dkt. #23) was entered containing proposed

  findings of fact and recommendations that Plaintiff Charles A Shelton’s case be dismissed without

  prejudice under Federal Rule of Civil Procedure 41(b). Plaintiff acknowledged receipt of the

  report (Dkt. #23) on October 16, 2020 (Dkt. #24).

         Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court.

         It is therefore ORDERED that Plaintiff Charles A Shelton’s case is DISMISSED

. WITHOUT PREJUDICE.

         All relief not previously granted is DENIED.

         The Clerk is directed to CLOSE this civil action.

         IT IS SO ORDERED.
         SIGNED this 10th day of November, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
